Filed 7/26/22 P. v. Loya CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F081538
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. RF008014A)
                    v.

 DANIEL ORIGEL LOYA,                                                                      OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Kern County. Thomas S.
Clark, Judge.
         Stephen M. Hinkle, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta and Matthew Rodriguez, Attorneys General, Lance E. Winters, Chief
Assistant Attorney General, Michael P. Farrell, Assistant Attorney General, Kimberly A.
Donohue, Catherine Chatman, and Ian Whitney, Deputy Attorneys General, for Plaintiff
and Respondent.
                                                        -ooOoo-
                                    INTRODUCTION
       Appellant Daniel Origel Loya was charged with two felonies, rape by force or fear
(count 1) and false imprisonment with violence (count 2). (Pen. Code, 1 §§ 261, subd.
(a)(2), 236.) The jury convicted Loya on count 1 as charged and of misdemeanor false
imprisonment on count 2. The trial court sentenced Loya to the middle term of six years
for rape and to a concurrent term of 364 days in jail for false imprisonment. (§§ 261,
subd. (a)(2), 237, subd. (a).)
       On appeal, Loya claims the trial court erred when it failed to stay his sentence on
count 2 under former section 654.2 Relying on People v. Dueñas (2019) 30 Cal.App.5th
1157 (Dueñas), he also claims the trial court erred when it imposed a $300 restitution fine
(§ 1202.4, subd. (a)), a $300 parole revocation restitution fine, suspended (§ 1202.45,
subd. (a)), a $300 sex offender fine with $930 in penalty assessments (§ 290.3, subd. (a)),
a total court operations assessment of $80 (§ 1465.8, subd. (a)), and a total court facilities
assessment of $60 (Gov. Code, § 70373), without determining his ability to pay. If we
find his Dueñas claim forfeited for failure to object, he claims he received ineffective
assistance of counsel. Finally, Loya was 20 years old when he committed the crimes in
this case and, via supplemental briefing filed in accordance with our order, he seeks
remand for resentencing in light of Senate Bill No. 567 (2021-2022 Reg. Sess.) (Senate
Bill No. 567), which amended section 1170, effective January 1, 2022. (Stats. 2021, ch.
731, § 1.3.)
       The People dispute any errors occurred and they argue that on this sentencing
record, remand is not required under Senate Bill No. 567.


1      All further references are to the Penal Code unless otherwise specified.
2      Section 654 was amended, effective January 1, 2022, by Assembly Bill No. 518
(2021-2022 Reg. Sess.) (Assembly Bill No. 518). (Stats. 2021, ch. 441, § 1.) At the time
Loya was sentenced, the trial court was required to sentence Loya under the provision
providing for the longest term of imprisonment. (Former § 654, subd. (a).)


                                              2.
       We conclude that false imprisonment was the means by which the rape was
facilitated in this case and, therefore, the trial court erred when it failed to apply section
654. Further, we conclude that Loya is entitled to remand for resentencing under Senate
Bill No. 567. On remand, the trial court shall resentence Loya under section 1170, as
amended by Senate Bill No. 567, and shall stay the sentence on one of the two counts
under section 654, as amended by Assembly Bill No. 518. Remand of this matter for
resentencing renders Loya’s Dueñas claim moot, and we need not consider it. The
judgment is otherwise affirmed.
                                      FACTUAL SUMMARY
I.     Prosecution Case
       Loya and H.G. were high school friends. They went their separate ways after
graduating in 2016, but resumed their friendship in the summer of 2018 after Loya saw
H.G. at her place of employment. They began texting regularly and met up
approximately four times in the two-week period before the crime, either at the park or
the community college in town.
       The first time they met up, they sat in Loya’s car and talked. Loya asked H.G. for
a kiss and then leaned over to kiss her, which she allowed. He then pulled her over so
that she was on top of him in the driver’s seat of the car and they kissed but nothing
further happened.
       They met a second time at the college and again kissed with H.G. positioned on
top of Loya in the driver’s seat. On that occasion, she allowed him to touch her
underneath her clothing and penetrate her vagina with his fingers.
       They met two more times at the park. Throughout this period of time, they
communicated frequently and Loya asked H.G. numerous times if she would have sex
with him. She always told him no and he knew she was a virgin.
       On the fourth occasion, Loya’s daughter, who was old enough to walk but not yet
talk, was in the backseat. They sat in Loya’s car for 20 or 30 minutes, and Loya asked

                                               3.
H.G. if she was serious about him. She told him she was unsure because he had a child
and was on-and-off with his girlfriend. Loya again asked H.G. if she would have sex
with him and she said she was not ready. Loya’s daughter was crying in the backseat,
and he said he needed to go home to change her diaper and get her some milk.
       H.G. went with Loya to his house and he changed his daughter, gave her milk, and
turned the television on for her. Loya then picked up H.G., put her on the bed that was in
the living room, and began kissing her. When his daughter walked into the living room,
H.G. pulled away and told Loya to stop. Loya then took H.G.’s hand, led her to a
bedroom, shut the door, and told her to sit down. Loya’s daughter was on the other side
of the door crying, so H.G. told him to let her come in. Loya instead leaned over her and
kissed her. He kept telling her to lie down and she kept asking him why.
       After they laid down, Loya grabbed H.G.’s neck with his hand. His daughter was
still crying and H.G. asked him to let her in. He responded it was okay, and H.G. told
him if he was planning to have sex, she was not ready. He again told her it was okay and
he would be gentle with her. She restated she was not ready. As they kissed, Loya
grabbed one of H.G.’s hands and rolled on top of her. She told him to get off and he said,
“ ‘Just trust me.’ ” She said, “ ‘I’m not ready. Please.’ ” He responded, “ ‘I promise it’s
going to be really easy. I’ll go gentle. It’s not going to hurt.’ ” She again said, “ ‘I’m
not ready. Please.’ ”
       As Loya maneuvered his legs in between hers, H.G. managed to scoot up the bed
away from him. He grabbed her and pulled her back down toward him, and then grabbed
her other hand, pinning her arms above her head with one hand. He used his free hand to
pull down her leggings. H.G. saw Loya’s penis at this point and panicked because she
knew what he was going to do. She told him she was not ready. He laughed when he
looked at her eyes tearing up and told her not to be scared. She tried to get away, but he
was larger and heavier than she was. She told him, “Please don’t,” and that she was
scared but he just said it was going to be okay.

                                             4.
         Loya told H.G. to relax and let go. Using his body weight, he forced her legs
apart. As he tried to penetrate her vagina with his penis, H.G. told him multiple times to
stop and that he was hurting her. Loya penetrated H.G.’s vagina with his penis and had
intercourse with her for two or three minutes before withdrawing because she was crying.
She thought it was over and started to get up, but Loya pulled her around and positioned
her facedown on the bed. She was crying and told him, “Please. Not like this, not like
this.” Loya had one hand on the back of H.G.’s head and her voice was muffled by the
bedding, but she told him to stop as loudly as she could and said, “Stop. Please, Danny,
stop.”
         H.G. testified that she felt he was “trophying” her, making comments like, “Oh,
damn, H[.],” and “Oh, my God. This is going to be easy.” She struggled and told him
multiple times to stop, that he was hurting her. Loya penetrated her vagina again with his
penis. H.G. felt him thrusting and after his body shook, he withdrew his penis and moved
off of H.G. She told him he hurt her “really, really bad,” and he said she was lying
because he went easy on her. Loya then drove H.G. back to her car at her request.
         Two days later, H.G. went to the hospital and then to the police station, where she
gave a recorded interview, during which a SART representative and her father were also
present. H.G. told Officer Beard she did not report the crime sooner because she was
worried about what would happen to Loya’s daughter.
         During the interview, H.G. stated that Loya had sex with her two days earlier. She
became scared when Loya locked the door, and he pinned her arms above her head,
removed her pants, and penetrated her vagina with his penis approximately six times.
She repeatedly told him no, stop, and that she was not ready. When he moved off of her,
she thought she could get away and tried to pull up her leggings, but he thrust her down
on the bed facedown and again penetrated her vagina with his penis. H.G. also told Loya
to stop while she was facedown on the bed. H.G. stated that Loya forced her to have sex,



                                              5.
and based on H.G.’s description, Officer Beard characterized Loya’s behavior at trial as
“very sexually aggressive.”
       H.G. was distraught and crying during her police interview. She did not tell
Officer Beard that Loya laughed at her; that she previously met up with Loya, made out
with him, and allowed him to penetrate her vagina with his fingers; or that she apologized
to him for teasing him.
       Approximately two weeks after the crime, H.G. placed a pretextual phone call to
Loya, which was monitored and recorded by Officer Clinton. A recording of their
conversation was played for the jury. H.G. was crying throughout the call. Loya
apologized, and he said what he did was not okay, he did not mean to, he should not have
done it, he regretted everything, and he acknowledged knowing that she was upset.
       In addition, numerous text messages between H.G. and Loya were admitted. They
discussed entering into a relationship and on the day of the rape, hours before, H.G.
texted, “Well ima be clear with one thing okay, I’m not going to sleep with you any time
soon. I don’t want to bring this up but I need you to understand… the dude I have a
history with… over 3yrs I talked to him. So you can imagine I did fall in love with him.
But not once did I ever let myself sleep with him. Bcz I wanted to be sure it’ll only be
given to the person Ima spend the rest of my life with. I truly believe that. Like I’m
general. He was the first to touch me and now your the second. He never asked me for
anything more. So I’m asking from you… it’ll work out with us as long as we respect
one another.”
       Loya replied, “And i completely respect that you want to take time i don’t need to
have sex to be happy honestly love from the heart commitment and conpasion will make
me happy. When i ask you for sex its cause im in the mpment and you just know how to
turn me on haha thats why but i dont need it nor will i ever pressure you into it. I want to
love you and grow eith you….”



                                             6.
       There were references in the texts about H.G. teasing Loya in his car and
apologizing for “teasing [him] too hard” He responded, “[Y]ou never tease me to hard
haha as long as you are comfortable doing it too tho you are right I don’t wanna force you
con nada.” H.G. told him he did not force her and he “just get[s] into the mpment.”
       After the rape, Loya texted H.G., and asked if she was home and how she was
feeling. She responded, “Not okay fuu.” He asked why and she said, “Bcz you knew I
didn’t want to….” He responded, “I thought you were telling me no but deep down you
wanted to im sorry i fucked up i shouldnt have pressured you.” H.G. said, “I don’t want
to do it again. Sorry I lead you on. Especially for that. I thought you knew….” Loya
responded, “I should have stopped im sorry its just u get excited [¶ ] I just get excited
and cant stop haha but it wont haplen again till you are ready ready for sure.”
II.    Defense Case
       Loya testified that he and H.G. became friends their freshman year in high school.
They thought about dating, but she said her brother would not be okay with her having a
boyfriend so they remained friends. After graduation, they lost touch until June 2018,
when Loya saw H.G. at the drive-through where she worked.
       They began texting a lot and made plans to meet another friend at the local
college. H.G. rode with Loya to the college. When they arrived, they began making out
in his car. H.G. told Loya to put his seat back and she climbed over the center console to
get on top of him. She allowed him to touch her under her clothing and put his fingers in
her vagina. That was the first time he had any physical contact with her.
       They met a second time at the park, where they made out. The third time they
met, again at the park, H.G. had mentioned she was hungry and Loya bought food for
her. They hung out and kissed in Loya’s car. H.G. climbed on top of him in the car and
he penetrated her vagina within his fingers. They were talking about entering into a
relationship during this period of time.



                                             7.
       The fourth time, Loya and H.G. met at the park. H.G. was thirsty and they went to
a snack shop, where H.G. met Loya’s mother. They returned to the park and sat there
talking. H.G. commented she needed to get ready for work and Loya needed to get a
bottle for his daughter. H.G. said she still had some time and went with him. She had
never been to his house and let him know this was another step in their relationship, so he
thought maybe she wanted to take things a step further.
       At the house, Loya gave his daughter a bottle and put her down with the television
on. He was sitting on the edge of the bed in his bedroom and H.G. stood in front of him.
They began making out. He picked her up, she wrapped her legs around him, and he
carried her to the bed in the living room.
       They laid down and continued kissing. H.G. “started to get more into the
situation,” biting his neck and scratching his back. Together, they pulled her leggings
off, and he penetrated her vagina with his fingers. She grabbed his arms and moaned,
“giving off a vibe where she was getting really into it.” He testified that at no point did
she tell him no or stop. He took out his penis and they tried to have sex.
       H.G. told him to give her a minute. They continued to kiss and then tried again.
He penetrated her vagina with his penis, and they had sex for several minutes. She told
him she was in pain and needed a few minutes. He withdrew and they continued to kiss.
They agreed to try a different position and she positioned herself over the bed. They tried
to have sex for several more minutes, but she told him it hurt too much. They agreed to
stop and try another time due to the pain, and they continued kissing for another 15 to 20
minutes. He testified that her demeanor was the same throughout, and at no time did she
cry or tell him she did not want to have sex.
       Loya then gave H.G. a ride back to her car so she could get ready for work. She
was friendly and laughed during the ride. When she got out, she giggled and said,
“ ‘Dang, I can’t even walk.’ ” She did not say anything to him about not wanting to have
sex.

                                                8.
        He texted her shortly thereafter, asking “ ‘You home?’ ” Then, “ ‘How are you
feeling?’ ” He testified he asked how she was doing because of her comment when she
got out of his car. She responded, “ ‘Not okay,’ ” and he asked, “ ‘Why? What’s
wrong[?]’ ” Loya testified that later on, she let him know she was not okay with what
happened, but prior to then, he did not know she felt that way and he thought she
consented. He was upset by her later response because he thought they agreed at the
time.
        Regarding his texted response that although she said no, he thought she wanted to
deep down, and he messed up and should not have pressured her, he explained that H.G.
had told him she wanted her first time to be special. He thought that was what she was
referring to, and he felt bad when he later learned she felt pressured.
        He again explained he knew she had wanted her first time to be special but based
on her body language, he thought she was ready. He later found out she was not okay
with what happened. He felt bad and apologized because he knew he had messed up
their relationship. He testified that if she had told him at his house that she did not want
to have sex, he would have stopped.
        On cross-examination, Loya acknowledged he knew H.G. was a virgin and that
she told him a number of times she was not ready to have sex, including about 12 hours
before they went to his house. However, he said she previously told him that if she was
ever ready, she would make it seem like she wanted to have sex with him; and if she was
not ready, he did not think she would have gone to his house or moved forward with their
relationship. An hour or two later, he learned that she had not wanted to have sex.
        The prosecutor questioned Loya regarding the following excerpts from the
pretextual phone call:

        “[H.G.]: …‘I told you to get off. You didn’t do it. I kept telling you.’




                                              9.
       “[Loya]: …‘I didn’t mean to. I’m sorry. I shouldn’t have done it. I told
       you that I feel like shit and I’ve been thinking about it. I feel like shit. It
       wasn’t okay. I shouldn’t have done it, I know.’ [¶ ] … [¶ ]

       “[H.G.]: …‘Okay. But dude, when I tried – I tried getting off, foo, and I
       tried getting my pants even when I kept telling you no and you still did it.’

       “[Loya]: …‘Okay, Stop. I feel real bad, dude. I didn’t want to do it. I
       didn’t mean to make you feel like that.’ [¶ ] … [¶ ] ‘I felt so fucking bad.
       I felt so upset because you told - - I literally remember you telling me I
       want to wait, and I said of course, I’m not going to force anything on you.
       And when I did, it fucking sucks.’ ”
       Loya acknowledged his statements but reiterated that he thought H.G. was ready,
based on her body language. On redirect, he testified that he did not do anything to H.G.
physically that she did not want to, so he thought at the time. She told him to stop only
twice, when she wanted to take a break due to the pain and that was the reason they
changed positions.
                                           DISCUSSION
I.     Section 654 Claim
       Neither the trial court nor the parties addressed the applicability of section 654
during sentencing, and the court imposed concurrent terms for rape and false
imprisonment.3 Loya claims this was error and argues his sentence for false
imprisonment should have been stayed under section 654 because the two crimes were
part of an indivisible course of conduct with a single criminal objective. As explained
below, we conclude that the two crimes were committed pursuant to a single criminal
objective, with the false imprisonment facilitating the rape. Therefore, we agree with




3      The parties agree that the issue was not forfeited. “Errors in the applicability of
section 654 are corrected on appeal regardless of whether the point was raised by
objection in the trial court or assigned as error on appeal.” (People v. Perez (1979) 23
Cal.3d 545, 549, fn. 3; accord, People v. Hester (2000) 22 Cal.4th 290, 295.)


                                              10.
Loya that the trial court erred when it failed to stay his sentence on count 2 under former
section 654.
       As amended by Assembly Bill No. 518, the trial court now has discretion to select
which term to stay under section 654. As set forth in part II. of the Discussion, remand
for resentencing on count 1 is required under Senate Bill No. 567. Accordingly,
following resentencing on count 1, the trial court shall stay the sentence on one of the two
counts under section 654. (People v. Sek (2022) 74 Cal.App.5th 657, 673-674 [Assem.
Bill No. 518 applies retroactively to nonfinal cases]; accord, People v. Mendoza (2022)
74 Cal.App.5th 843, 861-862 & fn. 14 [same]; People v. Mani (2022) 74 Cal.App.5th
343, 379-380 [same].)
       A.      Legal Standard
       Section 654, as amended by Assembly Bill No. 518, provides, “An act or omission
that is punishable in different ways by different provisions of law may be punished under
either of such provisions, but in no case shall the act or omission be punished under more
than one provision. An acquittal or conviction and sentence under any one bars a
prosecution for the same act or omission under any other.” (§ 654, subd. (a).) The
statute “expressly prohibits separate punishment for two crimes based on the same act,
but has been interpreted to also preclude multiple punishment for two or more crimes
occurring within the same course of conduct pursuant to a single intent.” (People v.
Vargas (2014) 59 Cal.4th 635, 642; accord, People v. Harrison (1989) 48 Cal.3d 321,
335 (Harrison).) “Whether a defendant may be subjected to multiple punishment under
section 654 requires a two-step inquiry.” (People v. Corpening (2016) 2 Cal.5th 307, 311
(Corpening).) “We first consider if the different crimes were completed by a ‘single
physical act.’ [Citation.] If so, the defendant may not be punished more than once for
that act. Only if we conclude that the case involves more than a single act—i.e., a course
of conduct—do we then consider whether that course of conduct reflects a single ‘ “intent
and objective” ’ or multiple intents and objectives.” (Ibid.)

                                            11.
       We review the trial court’s express or implied factual findings for substantial
evidence, and its conclusions of law de novo. (People v. Brents (2012) 53 Cal.4th 599,
618; People v. Perez, supra, 23 Cal.3d at p. 552, fn. 5; People v. Moseley (2008) 164
Cal.App.4th 1598, 1603.) We “affirm the trial court’s ruling, if it is supported by
substantial evidence, on any valid ground.” (People v. Capistrano (2014) 59 Cal.4th 830,
886, fn. 14 (Capistrano), overruled in part on another ground in People v. Hardy (2018) 5
Cal.5th 56, 103-104; accord, People v. Brents, supra, at p. 618.) If, as in this case, there
is no “explicit ruling by the trial court at sentencing, we infer that the court made the
finding appropriate to the sentence it imposed, i.e., either applying section 654 or not
applying it.” (People v. Mejia (2017) 9 Cal.App.5th 1036, 1045, citing People v. Tarris
(2009) 180 Cal.App.4th 612, 626-627).
       B.     Analysis
              1.     Multiple Intents and Objectives Inquiry
       “Whether a defendant will be found to have committed a single physical act for
purposes of section 654 depends on whether some action the defendant is charged with
having taken separately completes the actus reus for each of the relevant criminal
offenses.” (Corpening, supra, 2 Cal.5th at p. 313.) The relevant inquiry is whether “ ‘a
separate and distinct act can be established as the basis of each conviction.’ ” (People v.
Beamon (1973) 8 Cal.3d 625, 637 (Beamon); accord, Corpening, supra, at p. 316.) The
actus reus of rape is sexual intercourse (§ 261, subd. (a)), while the actus reus of false
imprisonment is restraint (§ 236; People v. Dominguez (2010) 180 Cal.App.4th 1351,
1360). The parties do not argue that this case involves a single physical act and,
therefore, we turn to whether the crimes were “ ‘a course of conduct deemed to be
indivisible in time.’ ” (Harrison, supra, 48 Cal.3d at p. 335, quoting Beamon, supra, at
p. 639; accord, Corpening, supra, at p. 311.)
       Generally, “ ‘ “[w]hether a course of criminal conduct is divisible and therefore
gives rise to more than one act within the meaning of section 654 depends on the intent

                                             12.
and objective of the actor. If all of the offenses were incident to one objective, the
defendant may be punished for any one of such offenses but not for more than one.” ’ ”
(Capistrano, supra, 59 Cal.4th at p. 885, quoting People v. Rodriguez (2009) 47 Cal.4th
501, 507.) However, “ ‘[b]ecause of the many differing circumstances wherein criminal
conduct involving multiple violations may be deemed to arise out of an “act or
omission,” there can be no universal construction which directs the proper application of
section 654 in every instance.’ ” (People v. Hicks (2017) 17 Cal.App.5th 496, 514,
quoting Beamon, supra, 8 Cal.3d at p. 636; accord, Harrison, supra, 48 Cal.3d at p. 336.)
Section 654 “is intended to ensure that [the] defendant is punished ‘commensurate with
his culpability’ ” (Harrison, supra, 48 Cal.3d at p. 335), and “a ‘broad and amorphous’
view of the single ‘intent’ or ‘objective’ needed to trigger the statute would
impermissibly ‘reward the defendant who has the greater criminal ambition with a lesser
punishment’ ” (id. at pp. 335-336, quoting People v. Perez, supra, 23 Cal.3d at p. 552).
       “ ‘If [the defendant] entertained multiple criminal objectives which were
independent of and not merely incidental to each other, he may be punished for
independent violations committed in pursuit of each objective even though the violations
shared common acts or were parts of an otherwise indivisible course of conduct.’ ”
(People v. Porter (1987) 194 Cal.App.3d 34, 38, quoting Beamon, supra, 8 Cal.3d at p.
639; accord, Harrison, supra, 48 Cal.3d at p. 335; People v. Tom (2018) 22 Cal.App.5th
250, 260.) “Whether the defendant maintained multiple criminal objectives is determined
from all the circumstances and is primarily a question of fact for the trial court, whose
finding will be upheld on appeal if there is any substantial evidence to support it.”
(People v. Porter, supra, at p. 38, citing People v. Goodall (1982) 131 Cal.App.3d 129,
148; accord, People v. Tom, supra, at p. 260.) “ ‘The temporal proximity of the two
offenses is insufficient by itself to establish that they were incident to a single
objective’ ” (People v. Jackson (2016) 1 Cal.5th 269, 354, quoting Capistrano, supra, 59
Cal.4th at p. 887; accord, Harrison, supra, at p. 335), but, relevant here, “if all of the

                                              13.
crimes were merely incidental to or were the means of accomplishing or facilitating a
single objective, the defendant may receive only one punishment” (People v. Islas (2012)
210 Cal.App.4th 116, 129, citing People v. Latimer (1993) 5 Cal.4th 1203, 1208; accord,
People v. Hicks, supra, 17 Cal.App.5th at p. 514).
              2.     Rape Facilitated by False Imprisonment
       The People dispute the claim that Loya’s sentence was unauthorized under section
654. Relying on People v. Lopez (2011) 198 Cal.App.4th 698 (Lopez) and People v.
Felix (2001) 92 Cal.App.4th 905, 915 (Felix), they contend that the two crimes were
divisible in time. They also posit that it is reasonable to infer Loya had the separate
intent of silencing H.G. when he restrained her facedown on the bed. On the facts of this
case, we are unpersuaded.
       Lopez and Felix are readily distinguishable. In Lopez, the defendant stole the
victim’s purse at one location and then used her credit card at a different location.
(Lopez, supra, 198 Cal.App.4th at p. 717.) In addition to committing the crimes at
different times and locations, the Court of Appeal found it was reasonable to conclude
that the defendant’s objective changed during that time from stealing the purse for its
contents to obtaining merchandise with the credit card. (Id. at pp. 717-718.) Similarly, in
Felix, this court found that separate punishment was permissible where the defendant
made two separate threats on the same day, but at different times and locations, and
directed toward an additional victim on the second occasion. (Felix, supra, 92
Cal.App.4th at pp. 908-909, 915-916.)
       Here, Loya was convicted of rape by force or fear, and the record reflects, both in
evidence and argument, use of force. The force used to commit the rape was the same
force employed to falsely imprison H.G. on the bed. Specifically, Loya pinned H.G. to
the bed with his body weight and grasp on her hands, which facilitated the rape.
(Compare People v. Hensley (2014) 59 Cal.4th 788, 828 [§ 654 applied where shooting
underlying attempted murder count facilitated robbery] & People v. Latimer, supra, 5

                                             14.
Cal.4th at pp. 1216-1217 [§ 654 applied where no evidence of intent or objective
underlying kidnapping other than to facilitate rape] with People v. Saffle (1992) 4
Cal.App.4th 434, 439-440 [false imprisonment was divisible from sex offenses where,
after completing the sex offenses, the defendant imprisoned the victim with the intent of
dissuading her from reporting the crime].) Moreover, we reject the People’s contention
that it is reasonable to infer Loya flipped H.G. over and pinned her on the bed with the
separate objective of silencing her. There is no factual support for this theory. (People v.
Kelly (2018) 28 Cal.App.5th 886, 903 [“On appeal, ‘[a] trial court’s express or implied
determination that two crimes were separate, involving separate objectives, must be
upheld ... if supported by substantial evidence’ [citation], that is, evidence which is
reasonable, credible, and of solid value.’ ”].) Instead, the record reflects that Loya
repositioned and pinned H.G. to the bed, facedown with his hand on her head, incidental
to the penetration of her vagina.4
       On these facts, the trial court’s implied finding that the rape and the false
imprisonment involved separate intents and objectives is not supported by substantial
evidence. (Capistrano, supra, 59 Cal.4th at p. 886; People v. Mesa (2012) 54 Cal.4th
191, 199.) On remand, following resentencing on count 1 under Senate Bill No. 567, the
trial court shall apply section 654, as amended by Assembly Bill No. 518, to one of the
counts.
II.    Senate Bill No. 567
       When Loya committed the crimes in this case in 2018, he was 20 years old, and
the trial court sentenced him to the middle term on count 1. Effective January 1, 2022,
Senate Bill No. 567 amended section 1170. In relevant part, section 1170 provides that
“unless the court finds that the aggravating circumstances outweigh the mitigating

4      The prosecutor elected to charge one count of rape and one count of false
imprisonment. Thus, this case does not present the question of whether these facts could
support separate punishments for two counts of rape.


                                             15.
circumstances that imposition of the lower term would be contrary to the interests of
justice, the court shall order imposition of the lower term if any of the following was a
contributing factor in the commission of the offense: [¶ ] (B) The person is a youth, or
was a youth as defined under subdivision (b) of Section 1016.7 at the time of the
commission of the offense.” (§ 1170, subd. (b)(6)(B).) Additionally, subdivision (d)(9)
of section 1170 provides, “Paragraph (8) does not prohibit the court from resentencing
the defendant to a term that is less than the initial sentence even if none of the
circumstances listed in paragraph (8) are present.”
       The parties agree that Senate Bill No. 567 applies retroactively to cases not yet
final on appeal under In re Estrada (1965) 63 Cal.2d 740. (People v. Banner (2022) 77
Cal.App.5th 226, 240; People v. Garcia (2022) 76 Cal.App.5th 887, 902; People v.
Flores (2022) 75 Cal.App.5th 495, 520; People v. Flores (2022) 73 Cal.App.5th 1032,
1039.) They disagree whether remand is required, however. The People acknowledge
Loya is a youth within the meaning of the statute but argue that the trial court already
considered his age when it selected the middle term; and, based on the sentencing record,
the court “implicitly found that imposition of the lower term sentence would be contrary
to the interests of justice.”
       “ ‘Defendants are entitled to sentencing decisions made in the exercise of the
“informed discretion” of the sentencing court,’ ” and where the defendant has been
sentenced in the absence of informed discretion, “the appropriate remedy is to remand for
resentencing unless the record ‘clearly indicate[s]’ that the trial court would have reached
the same conclusion ‘even if it had been aware that it had such discretion.’ ” (People v.
Gutierrez (2014) 58 Cal.4th 1354, 1391; accord, People v. Flores (2020) 9 Cal.5th 371,
431-432.)
       The trial court expressly considered imposing either the lower term or the middle
term. It stated Loya’s age and lack of any criminal record favored the lower term but
concluded Loya’s lack of truthfulness when testifying, lack of remorse, and minimization

                                             16.
of the crime supported imposition of the middle term. Following the enactment of Senate
Bill No. 567, the lower term is now the presumptive term given Loya’s age. We express
no view on how the trial court should exercise its discretion on remand, but Loya is
entitled to a sentencing choice informed by this ameliorative change in the law (§ 1170,
subd. (b)(6)), and the record does not “ ‘ “clearly indicate” ’ ” (People v. Gutierrez,
supra, 58 Cal.4th at p. 1391), either expressly or impliedly, that “remand would be an
idle act” (People v. Flores, supra, 9 Cal.5th at p. 432, citing People v. McDaniels (2018)
22 Cal.App.5th 420, 425). Therefore, we shall remand the matter for resentencing under
section 1170, as amended by Senate Bill No. 567.
                                      DISPOSITION
       Loya’s sentence is vacated, and this matter is remanded for resentencing under
section 1170, subdivision (b)(6), as amended by Senate Bill No. 567, and section 654, as
amended by Assembly Bill No. 518. The judgment is otherwise affirmed.



                                                                                   SMITH, J.
WE CONCUR:



HILL, P. J.



POOCHIGIAN, J.




                                             17.